

117 HR 4236 IH: Health Opportunities to Promote Equity Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4236IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo guarantee that grants are made under the health profession opportunity grant program under section 2008 of the Social Security Act to grantees in each State that is not a territory, and for other purposes.1.Short titleThis Act may be cited as the Health Opportunities to Promote Equity Act or the HOPE Act.2.Guarantee of grantees in each State and the district of columbia; reports to the CongressSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:(c)Guarantee of grantees in each state and the district of columbia(1)In generalFor each fiscal year, the Secretary shall award a grant under this section to at least 2 eligible entities in each State that is not a territory, to the extent there are a sufficient number of applications submitted by the entities that meet the requirements applicable with the grant. If, for a fiscal year, there are fewer than 2 such eligible entities in such a State, the Secretary shall include that information in the report required by paragraph (2) that covers the fiscal year.(2)Reports to the congressDuring each Congress, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on, with respect to the period since the period covered in the most recent prior report submitted under this paragraph—(A)the number of applications submitted under each subsection of this section;(B)the number of the applications that were approved; and(C)a description of how grants were made in any case described in the last sentence of paragraph (1)..3.Effective dateThe amendments made by this Act shall take effect on October 1, 2021.